Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  May 22, 2020                                                                  Bridget M. McCormack,
                                                                                                Chief Justice

                                                                                       David F. Viviano,
                                                                                       Chief Justice Pro Tem
  158789
                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                  Richard H. Bernstein
                                                                                  Elizabeth T. Clement
  DAVID R. SANDERS and HEATHER H.                                                 Megan K. Cavanagh,
  SANDERS,                                                                                           Justices
            Plaintiffs-Appellees,
  v                                                     SC: 158789
                                                        COA: 338937
                                                        Montmorency CC: 16-003949-NO
  TUMBLEWEED SALOON, INC., and
  PAINTER INVESTMENTS, INC., d/b/a
  CHAUNCEY’S PUB,
            Defendants-Appellants,
  and
  SHAWN SPOHN and ZACHARY PIERCE,
           Defendants.

  _________________________________________/

         On November 6, 2019, the Court heard oral argument on the application for leave
  to appeal the October 30, 2018 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

        CAVANAGH, J. (concurring).

        I concur in the denial order because I agree that the Court of Appeals majority did
  not commit error requiring reversal by reversing the trial court’s order granting
  defendants summary disposition.

         I write separately to address an aspect of the dramshop act, MCL 436.1801 et seq.,
  that was not specifically raised on appeal, but that I find relevant to whether plaintiffs
  complied with the plain language of the notice provision of that act. At the time of the
  appeal, MCL 436.1801(4) stated: 1

               An action under this section shall be instituted within 2 years after
        the injury or death. A plaintiff seeking damages under this section shall
        give written notice to all defendants within 120 days after entering an

  1
    The notice provision of the dramshop act was amended in 2019 and is now codified at
  MCL 436.1801(3). See 2019 PA 131, effective November 21, 2019. The changes to the
  text of the provision were minor and do not affect my analysis.
                                                                                            2

       attorney-client relationship for the purpose of pursuing a claim under this
       section. Failure to give written notice within the time specified shall be
       grounds for dismissal of a claim as to any defendants that did not receive
       that notice unless sufficient information for determining that a retail
       licensee might be liable under this section was not known and could not
       reasonably have been known within the 120 days. [Emphasis added.]

       I believe plaintiffs satisfied this notice requirement as a matter of law. The plain
language of the statute simply provides that notice must be given within 120 days of the
formation of “an” attorney-client relationship for the purpose of pursuing a claim under
the dramshop statute. In this case, there is no dispute that the complaint was filed within
the two-year statute of limitations and that plaintiffs provided the requisite notice of the
claim to defendants within 120 days of the formation of “an” attorney-client relationship
with attorney Matthew Hanley. 2

        The statutory requirement for notice within 120 days of the formation of “an”
attorney-client relationship does not specify that it must be the first attorney-client
relationship. The use of the indefinite article “an” indicates that the statute does not refer
to a particular attorney-client relationship, but rather any attorney-client relationship. See
Massey v Mandell, 462 Mich. 375, 382 n 5 (2000) (“ ‘The’ and ‘a’ have different
meanings. ‘The’ is defined as ‘definite article. 1. (used, esp. before a noun, with a
specifying or particularizing effect, as opposed to the indefinite or generalizing force of
the indefinite article a or an). . . .’ Random House Webster’s College Dictionary, p
1382.”). Admittedly, this notice requirement functions differently than most. But that is
because it is not tied to an easily identifiable, date-specific event, such as the date of the
event giving rise to the claim. Rather, the notice requirement is tied to an event that can
occur—indeed, is likely to occur—more than once: the formation of an attorney-client
relationship for the purpose of pursuing a claim under the dramshop statute. Because
plaintiffs notified defendants of the claim within 120 days of the formation of an
attorney-client relationship, following which plaintiffs subsequently filed the instant
claim, I believe the requirements of MCL 436.1801(4) were met.

     The dissent points out that MCL 436.1801(4) (now MCL 438.1801(3); see 2019
PA 131) contemplates a plaintiff providing “notice” and not “notice[s]” to all defendants


2
  Regardless of whether the dissent or the Court of Appeals is correct with respect to
whether plaintiffs formed an attorney-client relationship with attorney Samuel Meklir for
purposes of pursuing a dramshop action, defendants do not dispute that the notice
provided by Hanley was sufficient under the statute and was provided within 120 days
after the formation of an attorney-client relationship between Hanley and plaintiffs, and
that Hanley filed the instant dramshop action on plaintiffs’ behalf within the two-year
statute of limitations.
                                                                                            3

and that this use of the singular form of the word indicates, despite the lack of specific
language, that the requisite notice must follow the formation of the first attorney-client
relationship. This argument ignores the fact that, under MCL 8.3b, the singular can be
read to include the plural (“Every word importing the singular number only may extend
to and embrace the plural number, and every word importing the plural number may be
applied and limited to the singular number.”). See also MCR 1.107 (“Words used in the
singular also apply to the plural, where appropriate.”) In addition, MCL 438.1801(4)
requires that notice be given to “all” defendants, further indicating that the statute
contemplates the possibility of more than a single notice.

        The dissent further argues that the context in which “an attorney-client
relationship” is used supports the interpretation of a singular notice and the formation of a
singular attorney-client relationship. Specifically, the dissent argues that, construed
together, the statute’s requirement that notice be given within 120 days of forming an
attorney-client relationship and its provision that failure to provide that notice within that
time period “shall be grounds for dismissal of a claim as to any defendants that did not
receive that notice” necessarily means that “the statute requires plaintiffs to give one
written notice within 120 days after entering into the first attorney-client relationship for
purposes of pursuing a dramshop action—irrespective of the number of relationships
plaintiffs ultimately enter into thereafter.” I fail to see how these provisions, read
together, support the dissent’s conclusion. Neither the fact that a plaintiff must give
notice within 120 days of forming “an” attorney-client relationship nor the fact that his or
her claim is subject to dismissal for failing to give “that” notice illuminates the question
of whether a singular notice or a singular attorney-client relationship is contemplated by
the statute. Rather, as pointed out above, the statute uses the term “an” rather than “the”
or “the first” when describing “attorney-client relationship” and, so long as the notice was
given within 120 days of forming an attorney-client relationship and the claim was filed
after that relationship was formed, the statute, strictly speaking, was complied with.

        I disagree with the dissent’s conclusion that the ability to reset the notice
requirement by obtaining a new attorney eliminates the 120-day notice requirement
altogether and renders the failure to comply “meaningless.” The 120-day requirement
still exists for each attorney-client relationship formed in pursuit of a dramshop claim. If
a plaintiff does not comply with the notice requirement after entering an attorney-client
relationship, then any dramshop claim that is pursued as a result of that attorney-client
relationship is subject to dismissal as indicated in the statute. This is a result of the
language tying the notice to the formation of “an” attorney-client relationship and,
regardless of whether this is a wise policy choice, the language chosen by the Legislature
allows it.
                                                                                           4

         ZAHRA, J. (dissenting).

       I respectfully dissent from the majority’s order denying leave in this case. Instead,
I would reverse the Court of Appeals judgment and reinstate the trial court’s order
granting summary disposition in favor of defendants.

        The dispositive question presented in this case is whether plaintiffs entered into an
attorney-client relationship with attorney Sam Meklir. The trial court dismissed
plaintiffs’ claims, finding that Meklir and plaintiffs had an attorney-client relationship
and that plaintiffs’ notice under the dramshop act, MCL 436.1801 et seq., was
insufficient. A split panel of the Court of Appeals reversed. The majority concluded that
there was “a genuine question of fact regarding the very existence of a relationship, if
any, between plaintiffs and Meklir.” 3 The dissenting judge, on the other hand, concluded
that no material facts were in dispute and that “reasonable minds could not differ
regarding the existence or the scope of the parties’ attorney-client relationship.” 4 I agree
with the dissenting judge from the Court of Appeals.

                  I. THE UNCONTROVERTED AND MATERIAL FACTS

        Plaintiffs, David and Heather Sanders, traveled from their home in northern
Michigan to consult with attorney Sam Meklir about the injuries sustained by David after
being attacked by two intoxicated men who had consumed alcohol at Chauncey’s Pub
and Tumbleweed Saloon, Inc. (defendants). Plaintiffs shared with Meklir pertinent
information about the events that occurred December 2, 2014, the night David was
assaulted. Plaintiffs looked to Meklir to “get things going” regarding their potential
claims. After consulting with Meklir, plaintiffs believed that they had a cause of action.
However, because their lawsuit needed to be filed in northern Michigan, Meklir, whose
office is in Southfield, Michigan, informed plaintiffs he would not be the attorney who
would litigate their claims. Meklir thereafter referred plaintiffs to their current attorney,
Matthew Hanley, who practices in Traverse City, Michigan. Also, after consulting with
plaintiffs, Meklir sent the following letter to defendant Tumbleweed on February 3, 2015:

                Please be advised that I represent Mr. David Sanders as a result of
         injuries he sustained while at the Highway Bar[5] which occurred on
         December 2, 2014.


3
 Sanders v Tumbleweed Saloon, Inc, unpublished per curiam opinion of the Court of
Appeals, issued October 30, 2018 (Docket No. 338937), p 7.
4
Id. at 1 (GLEICHER, J., dissenting).
5
 Tumbleweed is also known as the “Highway Bar” and the “Hi-Way.” Further, David
was actually injured at Chauncey’s Pub, not Tumbleweed.
                                                                                          5

                 I understand that you have a videotaping system that would have
          recorded the activities, which occurred and during which, Mr. Sanders was
          injured.

                We believe that the video evidence, which is in your possession,
          would be critically important.

                 We would ask that the tapes, discs, or digital storing device the
          events are kept on, be preserved and not subject to spoliation.

                Our firm would be willing to view the information at your
          convenience.

                I thank you in advance for your cooperation.

       On November 30, 2015, Hanley also sent a letter to Tumbleweed. Hanley’s
correspondence purported to provide notice required under the dramshop act. Thereafter,
Hanley filed a dramshop action on behalf of plaintiffs in Montmorency County.

                                      II. ANALYSIS

        The notice provision of Michigan’s dramshop act requires plaintiffs to “give
written notice to all defendants within 120 days after entering an attorney-client
relationship for the purpose of pursuing a claim under this section.” 6 Failure to give such
notice within the 120 days specified is grounds for dismissal. 7 The parties agree that if
plaintiffs entered into an attorney-client relationship with Meklir for purposes of pursuing
a dramshop claim, plaintiffs’ claims must be dismissed for failure to comply with the
notice provisions of the dramshop act.

       “The relation of attorney and client is one of agency.” 8 “Whether in any case an
attorney is professionally employed depends on the relations and mutual understanding of
the parties, on what was said and done, and all the facts and circumstances of the
particular undertaking.” 9 The Court of Appeals majority needlessly looked outside

6
  MCL 436.1801(4). The Legislature recently amended MCL 436.1801, moving the
notice provision at issue to MCL 436.1801(3). See 2019 PA 131. This statement quotes
the preamendment version of the statute.
7
Id.
8
 Fletcher v Bd of Ed of Sch Dist Fractional No 5, 323 Mich. 343, 348 (1948) (quotation
marks and citation omitted).
9
    Case v Ranney, 174 Mich. 673, 682 (1913).
                                                                                            6

Michigan for authority regarding the creation of an attorney-client relationship. This
Court has clearly stated that the attorney-client relationship “is sufficiently established
when it is shown that the advice and assistance of the attorney are sought and received in
matters pertinent to his profession.” 10 “The rendering of legal advice and legal services
by the attorney and the client’s reliance on that advice or those services is the benchmark
of an attorney-client relationship.” 11

       Plaintiffs and Meklir entered into an attorney-client relationship for the purpose of
pursuing a dramshop claim when they met in Meklir’s Southfield office, sometime before
February 3, 2015, the date of Meklir’s correspondence to Tumbleweed. Plaintiffs
consulted with Meklir in his capacity as a personal injury attorney to obtain legal advice
and services. They confided in Meklir as an attorney, discussing the entire incident with
him. Plaintiffs relied on Meklir to guide them on the best course of action going forward.

       Plaintiffs’ contention that no attorney-client relationship existed because they did
not retain Meklir as their attorney is not pertinent. No retainer agreement or formalized
documentation is required to establish an attorney-client relationship. 12 In fact, MCL
436.1801(4) does not require a plaintiff to formally retain an attorney to trigger the 120-
day notice requirement. 13 A plain reading of MCL 436.1801(4) demonstrates the
Legislature’s intent to require notice under a wider range of circumstances, including
where, as here, formal retention of an attorney does not occur. 14 Plaintiffs drove from
their home in northern Michigan to Meklir’s office in Southfield to consult with Meklir in
his professional capacity as a personal injury attorney. Plaintiffs sought and received
legal advice on how best to pursue their claims. This evidences an attorney-client
relationship. 15


10
   Macomb Co Taxpayers Ass’n v L’Anse Creuse Pub Sch, 455 Mich. 1, 11 (1997)
(quotation marks and citation omitted).
11
Id.
12
     Id.
13
  MCL 436.1801(4) (requiring a claimant to send notice “within 120 days after entering
an attorney-client relationship for the purpose of pursuing” a dramshop claim, not 120
days after retaining an attorney to pursue that claim) (emphasis added).
14
  See Johnson v Pastoriza, 491 Mich. 417, 436 (2012) (“We must give effect to the
Legislature’s intent, and the best indicator of the Legislature’s intent is the words used.
We must give every word its plain and ordinary meaning . . . . If the language is plain
and unambiguous, then judicial construction is neither necessary nor permitted.”).
15
  See Macomb Co Taxpayers, 455 Mich. at 11; see also Grace v Ctr for Auto Safety, 72
F3d 1236, 1242 (CA 6, 1996) (“In determining whether an attorney-client relationship
exists, . . . the focus is on the client’s subjective belief that he is consulting a lawyer in
                                                                                            7

        Meklir’s letter is a critical piece of evidence, but not because it establishes, by
itself, the creation of an attorney-client relationship. Rather, the letter serves as a
memorialization of what occurred during plaintiffs’ consultation with Meklir in that it
signifies that plaintiffs sought and received legal advice and services from Meklir in his
capacity as a personal injury attorney. 16 The letter demonstrates that Meklir learned the
following information during his consultation with plaintiffs: (1) David sustained
injuries, (2) where and when David sustained those injuries (purportedly at the Highway
Bar on December 2, 2014), and (3) there was a videorecording system that might have
recorded the incident. Meklir’s focus on the bar also establishes that plaintiffs’ likely
cause of action was an action under the dramshop act. An attorney-client relationship
may be implied from the conduct of the parties, 17 and here, plaintiffs’ conduct—as
evidenced by Meklir’s letter—demonstrates that plaintiffs entered into an attorney-client
relationship with Meklir for the purpose of pursuing a dramshop claim.

         Accepting as true plaintiffs’ claim that Meklir acted unilaterally in sending this
letter, their cause of action fares no better. While an attorney-client relationship may not
be established unilaterally, 18 plaintiffs’ attorney-client relationship with Meklir was
established before Meklir sent the letter. The letter simply documents the existence of
that relationship.

        Similarly, Meklir’s affidavit is not material or genuine with regard to the
establishment of an attorney-client relationship. Specifically, Meklir avers that after
speaking “with them regarding a potential personal injury claim,” he “informed the
Sanders[es] that [he] would not be taking the case or representing them.” But the mere
fact that plaintiffs spoke with Meklir in his professional capacity regarding a potential
personal injury claim is sufficient to establish an attorney-client relationship, even if that
consultation did not result in the execution of a formal retainer agreement. A genuine
question of fact is not created by Meklir’s attestations that he did not represent the
Sanderses and only sent the letter to Tumbleweed as a “favor” to plaintiffs. “Summary
disposition cannot be avoided by conclusory assertions [in an affidavit] that are at
odds . . . with . . . [the] actual historical conduct of a party.” 19 Notwithstanding Meklir’s

the lawyer’s professional capacity and his intent is to seek professional legal advice.”)
(quotation marks and citation omitted).
16
     See Macomb Co Taxpayers, 455 Mich. at 11.
17
  Id.; see also Fletcher, 323 Mich. at 348 (“Courts are governed by what the parties said
and did, and not merely by their unexpressed subjective intent.”).
18
   Scott v Green, 140 Mich. App. 384, 400 (1985) (“[A] unilateral act is not sufficient to
create an attorney-client relationship, the attorney-client relationship being based in
contract.”), citing Fletcher, 323 Mich. at 348.
19
     Aetna Cas & Surety Co v Ralph Wilson Plastics Co, 202 Mich. App. 540, 548 (1993).
                                                                                           8

affidavit clearly contradicting his prior assertion in the letter that he “represent[ed]”
David, Meklir’s admission that he sent the letter, even as a favor to plaintiffs,
nevertheless proves that Meklir acted on behalf of plaintiffs in sending it. 20 That is,
Meklir’s admission confirms that he was acting pursuant to the attorney-client
relationship he formed with plaintiffs, and that relationship did not dissolve simply
because Meklir told plaintiffs that he would not take the case.

        Plaintiffs also rely on their deposition testimony to argue that they did not consent
to an attorney-client relationship with Meklir, and their lack of knowledge that Meklir
sent the letter evidences the lack of mutuality required to form that relationship.
Plaintiffs’ deposition testimony does not create a genuine and material question of fact.
As the United States Court of Appeals for the Sixth Circuit recently stated, while citing
the decision of the Michigan Court of Appeals below for support: “[I]n every case where
the existence of an attorney-client relationship is in dispute, one side will say a
relationship existed, while the other side will say it did not.” 21 Here, notwithstanding
plaintiffs’ conclusory assertions that they did not retain Meklir, their testimony actually
supports the existence, albeit brief, of an attorney-client relationship, as they testified
they met with Meklir in his capacity as an attorney to obtain legal advice and services
about the injuries sustained by David.

                         III. RESPONSE TO CONCURRENCE

        The concurrence concludes that plaintiffs complied with the 120-day notice
requirement under MCL 436.1801(4) because the statute only requires notice to be given
after an attorney-client relationship is entered and “does not specify that it must be the
first attorney-client relationship.” First, the plain language of MCL 436.1801(4) belies
this interpretation. MCL 436.1801(4) contemplates a plaintiff providing “notice to all
defendants.” The statute does not contemplate a plaintiff providing “notice[s] to all
defendants.” In fact, MCL 436.1801(4) expressly states that “[f]ailure to give written
notice within the time specified shall be grounds for dismissal of a claim as to any



20
   See Wigfall v Detroit, 504 Mich. 330, 340 (2019) (“[I]n determining whether an agency
has been created, we consider the relations of the parties as they in fact exist under their
agreements or acts and note that in its broadest sense agency includes every relation in
which one person acts for or represents another by his authority.”) (quotation marks and
citations omitted); see also Fletcher, 323 Mich. at 348 (“An attorney at law need not be in
court or preparing to go into court, to be engaged in work as an attorney. In a legal sense,
an attorney at law often acts as an agent or representative.”).
21
  Cohen v Jaffe Raitt Heuer and Weiss, PC, 768 F Appx 440, 444 (CA 6, 2019), citing
Sanders, unpub op at 4-6 (opinion of the Court).
                                                                                            9

defendants that did not receive that notice . . . .” 22 Clearly, MCL 436.1801(4)
contemplates that a plaintiff must send one notice to all defendants. 23

        Further, the concurrence’s interpretation of MCL 436.1801(4) fails to take into
account the context in which “an attorney-client relationship” is used. 24 Again, MCL
436.1801(4) makes clear that plaintiffs “shall give written notice to all defendants within
120 days after entering an attorney-client relationship for the purpose of pursuing” a
dramshop action. The consequences of plaintiffs’ “[f]ailure to give written notice within
the time specified shall be grounds for dismissal of a claim as to any defendants that did
not receive that notice.” 25 When these two clauses are read in context with one another,
the statute requires plaintiffs to give one written notice within 120 days after entering into
the first attorney-client relationship for purposes of pursuing a dramshop action—
irrespective of the number of relationships plaintiffs ultimately enter into thereafter.26

22
     Emphasis added.
23
   The concurrence relies on MCL 8.3b and MCR 1.107 in contending that the singular
word “notice” can import the plural form of “notices.” But such construction is only
permissible to the extent it does not conflict with the Legislature’s intent. See MCL 8.3
(“In the construction of the statutes of this state, the rules stated in [MCL 8.3a to 8.3w]
shall be observed, unless such construction would be inconsistent with the manifest intent
of the legislature.”); MCR 1.107 (“Words used in the singular also apply to the plural,
where appropriate.”) (emphasis added). By requiring plaintiffs to send notice to all
defendants upon entering an attorney-client relationship for the purposes of pursing a
dramshop claim, and by requiring the dismissal of plaintiffs’ claim as to all defendants
that did not receive that notice, the Legislature clearly contemplated one notice being sent
to all defendants.
       Further, the concurrence contends that because MCL 436.1801(4) requires notice
to be given to “all” defendants, the statute contemplates the possibility that more than a
single notice may be given. Obviously, copies of that single notice will have to be sent if
there are multiple defendants. But that is not the same as saying the statute contemplates
a notice being sent to all defendants after multiple attorney-client relationships are
formed.
24
  Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492 Mich. 503, 515 (2012)
(“Unless statutorily defined, every word or phrase of a statute should be accorded its
plain and ordinary meaning, taking into account the context in which the words are
used.”) (quotation marks and citation omitted); Scalia & Garner, Reading Law: The
Interpretation of Legal Texts (St. Paul: Thomson/West, 2012), p 56 (“Of course, words
are given meaning by their context . . . .”).
25
     MCL 436.1801(4).
26
  See Langrill v Stingers Lounge, 471 Mich. 926, 926 (2004) (“Because plaintiff did not
present any evidence to the contrary, there is a presumption that the attorney-client
                                                                                         10

Under the concurrence’s interpretation, plaintiffs could decide for themselves when MCL
436.1801(4) applies and when it does not. That is, each time plaintiffs fail to give the
requisite notice under MCL 436.1801(4), they could avoid dismissal simply by getting a
new attorney to litigate their claim. This would eviscerate the 120-day notice
requirement altogether and render the consequences of failing to comply with the statute
meaningless. 27

       Here, once plaintiffs and Meklir entered into an attorney-client relationship,
Meklir was required to provide written notice to defendants under MCL 436.1801(4),
which, at a minimum, needed to provide defendants with notice of plaintiffs’ intent to
pursue a dramshop action. 28 Meklir’s letter wholly fails in this regard, as it does not
apprise Tumbleweed of David’s intent to pursue a dramshop action and was only
addressed to Tumbleweed—not Chauncey’s Pub. Accordingly, plaintiffs failed to
comply with MCL 436.1801(4) after entering an attorney-client relationship with Meklir
for the purpose of pursuing a dramshop claim, and as a result, their dramshop claim was
properly dismissed.




relationship she entered into with her first attorney, who filed the original complaint in
this matter, included the purpose of pursuing a claim under MCL 436.1801.”) (emphasis
added).
27
   Sweatt v Dep’t of Corrections, 468 Mich. 172, 183 (2003) (opinion by MARKMAN, J.)
(“It is our duty to read the statute as a whole and to avoid a construction which renders
meaningless provisions that clearly were to have effect.”) (quotation marks and citation
omitted). The concurrence contends that “[t]he 120 day requirement still exists for each
attorney-client relationship formed in pursuit of a dramshop claim,” and that “[i]f a
plaintiff does not comply with the notice requirement after entering an attorney-client
relationship, then any dramshop claim that is pursued as a result of that attorney-client
relationship is subject to dismissal . . . .” The concurrence’s interpretation is passing
strange. This Court’s “primary objective when interpreting a statute is to discern the
Legislature’s intent.” McCahan v Brennan, 492 Mich. 730, 736 (2012). I fail to see how
interpreting MCL 436.1801(4) to allow plaintiffs unilateral authority to reset the statute’s
120-day notice requirement effectuates any rational legislative purpose.
28
  Auto-Owners Ins Co v Seils, 310 Mich. App. 132, 167 (2015) (noting that, while MCL
436.1801(4) does not specify what the notice must contain, when read in context, “it is
patent that the written notice must, at a minimum, provide notice to the defendant of the
plaintiff’s intent to pursue an action under the dramshop act against the notified
defendant”) (quotation marks and brackets omitted).
                                                                                                              11

                                       IV. CONCLUSION

        For these reasons, I agree with the circuit court and the Court of Appeals’
dissenting opinion that there is no genuine dispute of material fact that Meklir and
plaintiffs entered into an attorney-client relationship for the purpose of pursuing a
dramshop claim some time prior to February 3, 2015. Accordingly, I would reverse the
judgment of the Court of Appeals and remand to the Montmorency Circuit Court for
reinstatement of summary disposition in favor of defendants.

      MARKMAN, J., joins the statement of ZAHRA, J.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 22, 2020
       s0519
                                                                            Clerk